Citation Nr: 0715532	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1969 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On VA psychiatric examination in August 2003, the examiner 
reported that the veteran's symptoms of post-traumatic stress 
disorder interfered with his work and social life and that 
his prognosis depended on him keeping his job. 

In March 2004, the veteran's employer reported that the 
veteran's confrontation with another employee was 
unacceptable and that a repeat offense would warrant 
disciplinary action.  

VA mental health records, dated in December 2003, March 2004, 
and May 2004, show that the veteran was working.  The Global 
Assessment of Functioning scores ranged from 40 to 49.  

In his substantive appeal, dated in February 2005, the 
veteran stated that in the last year he had several problems 
with other employees at work, resulting in an employee and 
management hearing. 



Under 38 C.F.R. § 3.327(a), a reexamination is warranted if 
the evidence shows that there has been a material change in a 
disability.  On the basis of the evidence of record, it 
appears that the veteran's psychiatric symptoms may have 
worsened since he was last examined by VA in August 2003, and 
reexamination is necessary to determine the current severity 
of the disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination in order to 
determine the current degree of 
psychiatric impairment.  The veteran's 
file should be made available to the 
examiner for review.  

2. After the above development is 
completed, adjudicate the claim for 
increase.  If the benefit sought remains 
denied, provided the veteran with a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




